Title: To John Adams from John Browne Cutting, 5 July 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir
London 5th July 1790

There are so many rumours concerning the present state of the dispute between Spain and Britain and so many individuals interested to misrepresent it that it is with  much diffidence that I venture to offer you any opinion on that subject.
The British parliament the members of which are now chiefly elected will not be assembled before the middle of august.  Till then very little that can be depended on relative to the spanish rupture will be known, unless some unforseen event shou’d precipitate hostilities.
Mr Fitzherbert the british ambassadour is now at Madrid negociating.  I believe it may be relied on that he is instructed to demand 1s. Satisfaction for the seisure of the british Ships in Nootka Sound—and for the destruction of the factory establish’d in the coast. 2. An acknowledgment of a right in great Britain to navigate the South Seas and carry on fisheries and commerce throughout those seas and coasts.  3dly Payment of a million sterling the computed cost of the present armaments here.  The second of these points is that which Spain is most loth to give up—and from which the minister of this country is determind not to recede.
Both nations however are willing to negotiate.—Britain because she is not ready to begin maritime hostilities with vigour till her west india merchantmen come in with seamen to mann the fleet—which at present is very thinly mann’d: Spain because tho’ ready herself—her new ally Portugal is not—and because she is desirous to ascertain what reliance may be had on her old ally France for aid in the war.
Meanwhile both parties to this dispute must be desirous of the friendship of the United States.  I hope our country without embroiling herself will obtain considerable points of both.  The court of Lisbon have already appointed M. Friere their late resident at this court—to be minister, resident with Congress.  And I understand from good authority that the navigation of the Missisippi is already tacitly ceded to the United States—by orders issued to the Vice Roy of Mexico.  Be this so or not the present period seems a most auspicious one to gain whatever points the United States are most desirous of gaining either of Spain or Britain.
Shou’d the latter be disposed to treat—I hope the moment will not be neglected to agree upon some criterion whereby the american seamen may be properly discriminated from the british and consequently protected from the insults of their press gangs and the management that is now practiced to get them on board their ships of war.  For two months past I have diligently discharged the duty which I think incumbent upon a republican citizen—in contributing to rescue our seamen from an abhorred servitude in the british fleet.  Altho’ I have succeeded in most instances—in some I have wholly failed.  Whatever of industry or ability I possess has been on this occasion exertd and for the present this exerition is likely to continue because it is likely to be needed.
But as I have repeatedly written both to yourself and to Mr. Jefferson on this subject—I shall not trouble You with a fresh repetition of what I considered it my duty at the time zealously to represent.
I send you a parcel of newspapers—The Editor is violently ministerial; but is reputed to possess better sources of foreign intelligence than most of his co–temporaries.

Mrs. Adams and the rest of your family will please to accept the best compliments of  / Your respectful affectionate  / and most obedt sert.
John B. Cutting